DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2, 4, 8 and 10 - 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawahara et al., (20160272199).
(Claim 1): Kawahara discloses a vehicle control device comprising: a detector configured to detect a surrounding object of a host vehicle (fig. 1, blk 10); a generator configured to generate a first target trajectory on the basis of a shape of a traveling path in which the host vehicle travels ([0008]); a first potential calculator configured to calculate a first index value which represents safety of traveling along the first target trajectory ([0008   0009]); a second potential calculator configured to calculate a second index value which represents safety based on a surrounding object of the host vehicle ([0008   0009]); a third potential calculator configured to calculate a third index value ([0008   0009]), which represents safety when the host vehicle is moved in a direction intersecting a traveling direction of the 
(Claim 2): Kawahara discloses the vehicle control device of claim 1, wherein the first potential calculator is configured to calculate the first index value on the basis of a position of a side wall provided in the traveling path and a position of a white line drawn in the traveling path ([0039]).
(Claim 4): Kawahara discloses the vehicle control device of claim 1, wherein the surrounding object includes a position of an obstacle in a vicinity of the host vehicle and a position of a white line drawn in the traveling path, and the second potential calculator is configured to calculate the second index value representing a safety based on the position of an obstacle and the position of a white line ([0039]).
(Claim 8): Kawahara discloses the vehicle control device of claim 1, wherein the second potential calculator is configured to change a gradient that changes the second index value at a point corresponding to a vicinity of the surrounding object on the basis of at least one of a condition designated by an occupant of the host vehicle, a type of the surrounding object, or a traveling history of the host vehicle ([0044]).
(Claim 10): Kawahara discloses a vehicle control method using a computer comprising: acquiring a situation outside a vehicle (fig. 1, blk 10; ; fig. 2, blk S100); detecting a surrounding object of a host vehicle (fig. 1, blk 10; ; fig. 2, blk S100); generating a first target trajectory on the basis of a shape of a traveling path in which the host vehicle travels (fig. 2, blk S104); calculating first index value which represents safety of traveling along the first target trajectory ([0008   0009]); calculating a second index 
(Claim 11): Kawahara discloses a computer-readable non-transitory storage medium storinq a vehicle control program which causes a computer to acquire a situation outside a vehicle (fig. 1, blk 10; ; fig. 2, blk S100); detect a surrounding object of a host vehicle (fig. 1, blk 10; ; fig. 2, blk S100); generate a first target trajectory on the basis of a shape of a traveling path in which the host vehicle travels (fig. 2, blk S104); calculate first index value which represents safety of traveling along the first target trajectory ([0008   0009]); calculate a second index value which represents safety based on a surrounding object of the host vehicle ([0008   0009]); calculate a third index value ([0008   0009]), which represents safety when the host vehicle is moved in a direction intersecting a traveling direction of the host vehicle at each point included in an area in which the host vehicle will be traveling in the future based on the first target trajectory, on the basis of the first index value and the second index value (figs. 5A and 5B); and performing traveling control of the host vehicle on the basis of a second target trajectory obtained by modifying the first target trajectory on the basis of the third index value (fig. 1, blk 17 and 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al., (20160272199) as applied to claim 1 above, and further in view of Kanoh (20200180638).
(Claim 9): Kawahara teaches the device of claim 1 but does not teach an object in a blind spot.  However, in a related invention Kanoh teaches a device wherein, a surrounding object acquirer configured to acquire position information of a surrounding object present in a blind area of the detector in an area in which the host vehicle travels ([0014]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Kawahara with the teachings of Kanoh as a way to determining an object in a vehicle’s blind spot (a determiner configured to determine whether or not the object detected by the detector is present in a blind spot area – Kanoh, [0006]).
Allowable Subject Matter
Claims 3 and 5 - 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, providing all other objections and or rejections elsewhere in this office action are first overcome.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS:  A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention.   W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please refer to form 892 for cited references.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX C DUNN, PhD whose telephone number is (571)270-5323.  The examiner can normally be reached on Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Alex C Dunn/Primary Examiner, Art Unit 3663